IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 02-10377
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                  versus

                              ADRIUM CLARK,

                                              Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:01-CR-177-2-A
                         --------------------
                            January 8, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Adrium Clark appeals his 438-month sentence from his guilty-

plea conviction for one count of bank robbery and two counts of

using or carrying a firearm in connection with a crime of violence.

Clark argues that the district court’s imposition of consecutive

sentence terms is grossly disproportionate to his offenses and

constitutes    cruel   and   unusual   punishment   under   the   Eighth

Amendment.     Clark raises this argument for the first time on



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-10377
                                     -2-

appeal.    Therefore, it is reviewed for plain error.               See United

States v. Vital, 68 F.3d 114, 119 (5th Cir. 1995).

     When evaluating an Eighth Amendment proportionality challenge,

this court makes a threshold comparison between the gravity of the

charged offense and the severity of the sentence.               See McGruder v.

Puckett, 954 F.2d 313, 316 (5th Cir. 1992).             Only if the sentence

is grossly disproportionate to the offense does the court go on to

compare the sentence at issue with (1) sentences imposed for other

crimes in the same jurisdiction and (2) sentences imposed for the

same crime in other jurisdictions.            Id.

     The    statutes    under   which    Clark      pleaded   guilty    mandated

consecutive terms of imprisonment.               18 U.S.C. § 924(c)(1)(D),

(c)(1)(A)(i).    The record contains an extensive history of violent

crimes    committed    by   Clark.      See   McGruder,   954    F.3d   at   317.

Accordingly, his statutorily-mandated sentence was not grossly

disproportionate to his offenses. The judgment and sentence of the

district court is AFFIRMED.